DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (CN 109785820).
Cheng et al. disclose a method for processing audio, comprising:  acquiring an accompaniment audio signal (abstract and paragraphs 111-113)  and a vocal signal (paragraphs 88-90) of a current to-be- processed musical composition (abstract); determining a target reverberation intensity parameter value of the acquired accompaniment audio signal (paragraph 88-90), wherein the target reverberation intensity parameter value is configured to indicate a rhythm speed (paragraphs 103-107), an accompaniment type (paragraphs 111-113), and a performance score of a singer of the current to-be-processed musical composition, wherein the accompaniment type is characterized by frequency domain richness of the current to-be- processed musical composition (abstract), wherein the frequency domain richness is numerically represented by a frequency domain richness coefficient, the richer the accompaniment of the current to-be-processed musical composition is, the higher the corresponding frequency domain richness is( paragraphs 88-95), the frequency domain richness coefficient being determined based on amplitude information of a sequence of accompaniment audio frames (paragraphs 98-103), and the sequence of accompaniment audio frame being acquired by transforming the accompaniment audio signal from a time domain to a time-frequency domain, and wherein the performance score of the singer is a history song score or a real-time song score of the singer (paragraphs 88-89); and reverberating the acquired vocal signal based on the target reverberation intensity parameter value (paragraphs 119-121 and 125-127).
Cheng et al. disclose the method, wherein said reverberating the acquired vocal signal based on the target reverberation intensity parameter value comprises: adjusting a total reverberation gain of the acquired vocal signal based on the target reverberation intensity parameter value (paragraphs 119-122); adjusting at least one reverberation algorithm parameter of the acquired vocal signal based on the target reverberation intensity parameter value (paragraphs 131-136 and 189).
10. (Original) The method according to claim 1, wherein after reverberating the acquired vocal signal, the method further comprises: mixing the acquired accompaniment audio signal and the reverberated vocal signal, and outputting the mixed audio signal (paragraphs 199-200; and figure 1).
Cheng et al. disclose an electronic device, comprising: a processor (figure 1); and a memory (figure 1) configured to store one or more instructions executable by the processor;
wherein the processor, when loading and executing the one or more instructions, is caused to perform:
acquiring an accompaniment audio signal (accompaniment) and a vocal signal (via 601) of a current to-be- processed musical composition; determining (via unit 604) a target reverberation intensity parameter value of the acquired accompaniment audio signal, wherein the target reverberation intensity parameter value is configured to indicate a rhythm speed, an accompaniment type, and a performance score of a singer of the current to-be-processed musical composition, wherein the accompaniment type is characterized by frequency domain richness of the current to-be- processed musical composition, wherein the frequency domain richness is numerically represented by a frequency domain richness coefficient, the richer the accompaniment of the current to-be-processed musical composition is, the higher the corresponding frequency domain richness is, the frequency domain richness coefficient being determined based on amplitude information of a sequence of accompaniment audio frames, and the sequence of accompaniment audio frame being acquired by transforming the accompaniment audio signal from a time domain to a time-frequency domain, and wherein the performance score of the singer is a history song score or a real-time song score of the singer (paragraphs 199-200); and reverberating the acquired vocal signal based on the target reverberation intensity parameter value (figures 6-7). 

Allowable Subject Matter
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
9/23/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837